Citation Nr: 1334816	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-49 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active service from December 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a psychiatric disorder, to include bipolar disorder and depression.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in October 2012.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

At the October 2012 hearing, the Veteran and her mother testified that the Veteran continued to experience psychiatric symptoms from the time of her discharge from military service, and that she sought treatment three to four years after discharge, and to her mother's knowledge, 10 years after discharge.  They also testified that there were outstanding VA treatment reports, including a document dated in October 2012 that detailed her current medications.  VA medical records in the file date from January 2008 to January 2009.  Review of the Veteran's Virtual VA record shows that reports dated from October 2006 to December 2009 only have been included.  Hence, the Board finds that a remand is necessary to ensure that all relevant records have been obtained and associated with the file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, upon VA examination in February 2009 (with a March 2009 addendum), the examiner concluded that it was less likely that the Veteran's currently-manifested psychiatric disabilities had their onset in service.  In light of the Veteran and her mother's assertions of continuity of symptomatology at the October 2012 hearing, however, the Board finds that another examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on a claim.  38 C.F.R. § 3.655 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a psychiatric disorder since her discharge from military service.  After securing the appropriate release(s) where necessary, procure these records, including any identified VA records reflecting psychiatric treatment and/or evaluation received since January 1986.  

In any event, and regardless of any response received from the Veteran, obtain VA medical records pertaining to treatment and/or evaluation of the Veteran's psychiatric disability(ies) from January 1986 to October 2006 and since January 2010.  The Board is particularly interested in a record of outpatient psychiatric treatment received in October 2012.  Associate all such available documents with the Veteran's physical or electronic claims file.

2.  Schedule the Veteran for a VA examination with a psychiatrist.  The examiner must review the claims file and must note that review in the report.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's service treatment records, claims file, and virtual records; an interview with the Veteran; and a full clinical evaluation, the examiner should address the following matter.  [In addressing this matter, the examiner should consider the Veteran's allegations pertaining to continuity of symptomatology.  

Is at least as likely as not (50 percent probability or greater) that any psychiatric disorder diagnosed on recent outpatient treatment records or on current examination began in, or is otherwise related to, the Veteran's military service?  

Complete rationale should be provided for all conclusions reached.  

3.  Thereafter, readjudicate the claim for service connection for a psychiatric disorder, to include bipolar disorder and depression.  If the benefit remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and given the opportunity to respond.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2012).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

